DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Cash, Reg. No. 60,546 on 4/29/22.

The application has been amended as follows: 
With respect to claim 18, as filed 4/13/22, the previously recited limitations have been replaced with the following recitation:
 -- 18. A switching circuit comprising:
a series arrangement of a plurality of main FET switches, and
a plurality of main bypass switch blocks each comprising:
a main NMOS FET, and a main PMOS FET wherein drain terminals of the main NMOS FET and the main PMOS FET are connected together and source terminals of the main NMOS FET and the main PMOS FET are connected together, and
a main gate resistor coupled across drain-source of each of the main NMOS FET and main PMOS FET, the main gate resistor connected to a gate terminal of a corresponding main FET switch of the plurality of main FET switches; 
a common bypass switch block comprising:
a common NMOS FET, and a common PMOS FET wherein drain terminals of the common NMOS FET and the common PMOS FET are connected together and source terminals of the common NMOS FET and the common PMOS FET are connected together, and
a common gate resistor coupled across drain-source of each of the common NMOS FET and common PMOS FET, the common gate resistor coupling a control driver to the main gate resistor,
wherein the drain terminals or the source terminals of the common NMOS FETs and PMOS FETs are connected directly together at an output of the control driver. --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 2, 4 and 5, there is no cited art that discloses a switching circuit comprising an input terminal, a plurality of main FET switches, at least one main bypass switch comprising: an NMOS FET, a PMOS FET and a main gate resistor connected and operative as recited in claim 2 and further including “an NMOS FET gate resistor and a PMOS FET gate resistor, wherein a gate terminal of the NMOS FET is coupled to the input terminal through the NMOS FET gate resistor, and a gate terminal of the PMOS FET is coupled to the input terminal through the PMOS FET gate resistor”.
No cited art discloses such NMOS FET gate and PMOS FET gate resistors coupled to between the input terminal and the gate of the NMOS FET and PMOS FET, respectively, as recited in claim 2 in combination with the other recited limitations of claim 2.  
With respect to claims 6, 8 and 9, the above claims are allowed for similar reasons as claim 2.
With respect to claims 10, 12 and 13, the above claims are allowed for similar reasons as claim 2.
With respect to claims 14, 16 and 17, there is no cited art that discloses a switching circuit comprising an input terminal, a plurality of main FET switches, a plurality of main gate resistors, a common node connected and operative as recited in claim 14 and further comprising:
common bypass switch block comprising: 
a series arrangement of a plurality of NMOS FETs having a first NMOS FET and a second NMOS FET, the first NMOS FET being the closest to the input terminal and the second NMOS FET being the closest to the main gate resistors common node; 
a series arrangement of a plurality of PMOS FETs having a first PMOS FET and a second PMOS FET, the first PMOS FET being the closest to the input terminal and the second PMOS FET being the closest to the main gate resistors common node; 
a series arrangement of a plurality of bypass gate resistors coupling the input terminal to the main gate resistors common node;
 wherein: - Page 5 of 14 -Customer No.:27,179Office Action Date: July 7, 2021 
Application No.:16/951,838 drain and source terminals of the NMOS FETs are coupled with corresponding drain and source terminals of the PMOS FETs respectively;
the plurality of main gate resistors are coupled across corresponding drain and source terminals of the plurality of NMOS and PMOS FETs;
the drain terminals of the first NMOS and PMOS FET are connected together at the input terminal, and 
the source terminals of the first NMOS and PMOS FET are connected together at the main gate resistors common node.”
	There is no cited art that disclose circuit constructed as claimed and further having the drains terminals of the first NMOS and PMOS FET being connected together at the input terminal and the source terminals of the first NMOS and PMOS FET connected together at the main gate resistors common node.
With respect to claim 18, there is no cited art that discloses a switching circuit comprising a plurality of main FET switches, a plurality of main switch blocks comprising: a main NMOS FET, a main PMOS FET and a main gate resistor, a common bypass switch comprising a common NMOS FET, a common PMOS FET a common gate resistor and a control driver connected and operative as recited in claim 18 and “wherein the drain terminals or the source terminals of the common NMOS FETs and PMOS FETs are connected directly together at an output of the control driver”.
No cited art discloses the direct connection between the drain or source of the common PMOS and NMOS FETs at the output of the control driver and connected and operative with the other recited elements of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849